Citation Nr: 1702528	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  12-14 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an acquired psychiatric disorder (other than PTSD), to include generalized psychiatric disorder, alcohol dependence, depression, passive disorder, and personality disorder (claimed as PTSD, depression, anxiety, obsessive compulsive disorder, and alcohol dependence).

3.  Entitlement to an initial disability rating for emphysema and stable pulmonary nodules (claimed as nodules/spots on lungs) in excess of 10 percent.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to October 1982, and January 1983 to April 1984.

These matters come before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut in which the RO awarded service connection for emphysema and stable pulmonary nodules (claimed as nodules/spots on lungs) and assigned a 10 percent disability rating effective September 9, 2011.  The effective date is the date of application for service connection.  The January 2012 rating decision also denied service connection for generalized anxiety disorder and alcohol dependence (claimed as PTSD, depression, anxiety, obsessive compulsive disorder, and alcohol dependence).  In January 2012, the Veteran filed a notice of disagreement (NOD) with respect to the issue of generalized anxiety disorder and alcohol dependence and requested reconsideration of the initial 10 percent disability rating for emphysema and stable pulmonary nodules.  See January 2012 VA Form 21-4138; January 2012 correspondence from Veteran's Representative.  Thereafter, in February 2012, the RO continued the 10 percent disability rating for emphysema and stable pulmonary nodules (as also reflected in a May 2012 and July 2012 statement of the case (SOC), and the Veteran perfected a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2012.  In a subsequent October 2015 supplemental SOC (SSOC), the RO continued the 10 percent disability rating for emphysema and stable pulmonary nodules and also continued the denial of service connection for generalized anxiety disorder and alcohol dependence (claimed as PTSD, depression, anxiety, obsessive compulsive disorder, and alcohol dependence).

In March 2014, the Board remanded the claims for an initial disability rating for emphysema and stable pulmonary nodules, and for a psychiatric disorder (described as a psychiatric disorder, variously diagnosed) to the RO for further development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the development sought as part of the March 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

During the current appeal, and specifically in April 2013, the Veteran testified at a travel Board hearing.  A transcript of this proceeding is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. 
§ 20.707 (2016).  On September 7, 2016, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in his appeal.  By response received on September 10, 2016, the Veteran indicated that he did not wish to appear at another Board hearing.  Accordingly, the appeal has been reassigned to the undersigned Veterans Law Judge for adjudication.  38 C.F.R. § 19.3(b) (2016).

A review of the record indicates that the Veteran was also diagnosed as having generalized psychiatric disorder, alcohol dependence, depression, passive disorder, and personality disorder.  The United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the varying diagnoses recounted above, the Board has recharacterized the issue as stated on the title page of this decision.

The issues of entitlement to a service connection for an acquired psychiatric disorder (other than PTSD) to include generalized psychiatric disorder, alcohol dependence, depression, passive disorder, and personality disorder (claimed as PTSD, depression, anxiety, obsessive compulsive disorder, and alcohol dependence) and entitlement to a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran has PTSD related to a corroborated in-service stressor.

2.  Prior to October 12, 2012, symptoms of the Veteran's emphysema and stable pulmonary nodules did not more nearly approximate FEV-1 of 56 to 70 percent of predicted value, FEV-1/FVC of 56 to 70 percent, diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of 56 to 65 percent predicted, maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), or require at least monthly visits to a physician for required care of exacerbations or intermittent courses of systemic corticosteroids.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for an initial rating higher than 10 percent for emphysema have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.96, 4.97, Diagnostic Codes (DCs) 6602, 6603 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the Board is granting the claim for PTSD, further discussion of the VCAA in this regard is unnecessary.

As to the claim for a higher initial rating for emphysema and stable pulmonary nodules, this claim arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for this disability.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

In addition, VA fulfilled its duty to assist the Veteran in obtaining the identified and available evidence needed to substantiate the claim and affording the Veteran three VA respiratory condition examinations in December 2011, July 2012, and September 2015, and a VA PTSD examination in January 2012.  The discussion below reflects that these examinations were based on consideration of the Veteran's prior medical history and described his PTSD and emphysema in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  The Board considers the examination reports adequate for adjudication purposes for the service connection issues being decided on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

In addition, the record reflects that at the April 2013 Board hearing the Veterans Law Judge explained the issues including entitlement to a higher initial rating for emphysema and stable pulmonary nodules, focused on the elements necessary to substantiate this claim, and sought to identify any further development that was required to help substantiate the claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103 (c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the claim for entitlement to service connection for PTSD and higher initial rating for emphysema and stable pulmonary nodules.

II. Analysis

A.  Service Connection for PTSD

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran seeks service connection for PTSD that he asserts is attributable to multiple in-service stressors.  Specifically, the Veteran explained that while stationed on the USS Caloosahatche in December 1980 the ship collided with the USS America during a refueling mission.  He reported the onset of panic attacks and anxiety due to the fear of dying.  He also contends that another shipmate pulled a knife out and attempted to hurt him.  See October 2004 Statement; November 2011 Statement; November 2011 VA Form 21-4138.  The third in-service stressor the Veteran attributes to PTSD is witnessing an incident involving a severe head injury of a fellow shipmate who was pushed on the barge.  See December 2011 Statement.

A December 2011 Memorandum from the JSRRC Coordinator reflects that the Veteran's stressor regarding the collision between the USS Caloosahatche and the USS America naval vessels is verified.

There are conflicting medical opinions on the question of whether the Veteran had PTSD during the pendency of the claim.  For the reasons indicated below, the Board will find that the evidence is at least evenly balanced as to whether the Veteran has had PTSD during the pendency of the claim and has thus met the current disability requirement.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that he has met the current disability requirement.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Pertinent evidence of record includes a private August 2003 treatment record that shows the Veteran was admitted to the hospital with complaints of depression and suicidal ideation with recurrent flashbacks of his active military service.  Axis I diagnosis was acute exacerbation of chronic PTSD.  See Bristol Hospital Discharge Summary.

A January 2012 VA examiner opined that the Veteran does not meet DSM-IV criteria for PTSD and that the Veteran has reported conflicting information to multiple providers.  The examiner provided Axis I diagnoses of alcohol dependence and generalized anxiety disorder.

Private treatment records dated from January 2016 to October 2016 show the Veteran underwent psychiatric evaluation and was diagnosed with PTSD in January 2016 by C.A., MD, a psychiatrist, and treated with medication and therapy.  See Southwest Community Health Center treatment records.

A September 2015 Administrative decision concerning the character of the Veteran's discharge determined that the Veteran's service from January 20, 1983 to April 26, 1984 was honorable.  In so finding, the decision concluded that "[the Veteran's] first period of service was honorable and the veteran's statement that his ship, the USS Caloosahatchee, collided with USS America during refueling exercise has been verified.

Given the forgoing, there is medical evidence of PTSD and a corroborated in-service stressor, and the remaining question is whether there is a relationship between the two.

As noted above, the January 2012 VA examiner and the Veteran's private treating psychiatrist, Dr. C.A., appear to have arrived at different conclusions as to the diagnosis of the Veteran's psychiatric disorder.  The Board finds that the Veteran's statements, the January 2016 diagnosis of PTSD, and the September 2015 Administrative decision finding that the Veteran's first period of service was honorable and his statement that his ship, the USS Caloosahatchee, collided with the USS America during refueling exercise has been verified and is sufficient to support a diagnosis of PTSD related to the corroborated in-service stressor and thus medical evidence of a nexus between PTSD and the specific claimed in-service stressor.  Although there were conflicting findings and diagnoses noted in the January 2012 VA examination report, it did not contain more detailed findings than those of Dr. C.A. and the September 2015 Administrative decision.  The evidence is thus at least evenly balanced on this point.  

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran has PTSD related to a corroborated in-service stressor.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for PTSD is warranted.  38 U.S.C.A. §§ 5107(b); 38 C.F.R. § 3.102.

B.  Higher Initial Rating for Emphysema and Stable Pulmonary Nodules

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

The Veteran's emphysema is rated 30 percent under 38 C.F.R. § 4.97, DC 6603.  Under DC 6603, a 10 percent rating is warranted when the FEV-1 is 71 to 80 percent predicted, or; FEV-1/FVC is 71 to 80 percent, or; DLCO (SB) is 66 to 80 percent predicted.  A 30 percent rating is warranted when the FEV-1 is 56 to 70 percent predicted, or; the FEV-1/FVC is 56 to 70 percent, or; the DLCO (SB) is 56 to 65 percent predicted.  A 60 percent rating is warranted when the FEV-1 is 40 to 55 percent predicted, or; FEV-1/FVC is 40 to 55 percent, or; DLCO (SB) is 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg (with cardiorespiratory limit).  A 100 percent rating is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg in oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.96, DC 6603.  For evaluation purposes, the post-bronchodilator results are used unless they are poorer than the pre-bronchodilator results. 38 C.F.R. § 4.96, Note 5.

The Veteran seeks an initial 30 percent disability rating for emphysema and stable pulmonary nodules.  Specifically, the Veteran indicated that his private physician, Dr. Drawals Malik, of Southwest Community Health Center in Bridgeport, Connecticut ordered PFT (pulmonary function test) and advised that the DLCO most accurately reflects his pulmonary function.  See October 2015 Statement.  As this statement is inconsistent with the medical evidence below showing that during the appeal period the test result that most accurately reflected the Veteran's level of disability was FEV-1/FVC percent predicted.  As discussed below, the Board finds that the Veteran's emphysema and stable pulmonary nodules (claimed as nodules/spots on lungs) warrants a 10 percent disability rating since the award of service connection.  The Board finds that the record adequately reflects the current state of the Veteran's respiratory, and a remand for a new VA examination is therefore not required.  For evaluation purposes, during the period on appeal, the post-bronchodilator results are used as they are not poorer than the pre-bronchodilator results. 38 C.F.R. § 4.96, Note 5.

A November 2011 private treatment record from A.M., MD, shows the Veteran reported for pulmonary nodules follow-up.  Dr. M. diagnosed mild interval progression of diffuse centrilobular and paraseptal emphysema.  In addition, the Veteran underwent PFT by Dr. G.R., which reflects FEV-1 was 97 percent predicted and FEV-1/FVC was 69 percent predicted, pre-bronchodilator.  FEV-1 was 96 percent predicted, FEV-1/FVC was 72 percent predicted, and DLCO was 57 predicted post-bronchodilator, which was not poorer than the 69 percent predicted pre-bronchodilator.  Here, the examiner did not indicate the test result that most accurately reflected the Veteran's level of disability.

On the December 2011 VA examination, FEV-1 was 96 percent predicted, FEV-1/FVC was 72 percent predicted, and DLCO was 57 predicted post-bronchodilator, which was not poorer than the 69 percent predicted pre-bronchodilator.  The examiner indicated that the test result that most accurately reflected the Veteran's level of disability was FEV-1/FVC percent predicted.  The Veteran complained of recent difficulty with breathing and coughing, and dyspnea.  He was diagnosed with emphysema treated with an inhaler.  The Veteran's emphysema did not require outpatient oxygen therapy, oral or parenteral corticosteroid medications, use of an oral bronchodilator, or antibiotics, but did require inhalational bronchodilator therapy and a daily inhaled anti-flammatory medication.  Other diagnosed pulmonary conditions included COPD and benign tumors and neoplasms.  CT scan showed diffuecen trillobular and paraseptl emphysema.  The examiner found that the Veteran's respiratory condition did not impact his ability to work.

A January 2012 VA psychiatry record indicates the Veteran reported that he underwent PFT from a private provider and the records were provided to the VA examiner.

On the July 2012 VA examination, the diagnosis was emphysema.  All post bronchodilator results were not poorer than the pre-bronchodilator results.  The post -bronchodilator results will therefore be used.  FVC was 104 percent predicted, FEV-1 was 96 percent predicted, FEV-1/FVC was 72 percent predicted, and DLCO was 57 percent predicted.  The examiner indicated that the test result that most accurately reflected the Veteran's level of disability was FEV-1/FVC percent predicted.  The Veteran indicated that his breathing had gotten worse since his last examination, and that he became worse with any activity.  The respiratory condition required medication to spiriva, inhalational bronchodilator therapy, daily inhalation anti-flammatory medication, but not the use of an oral bronchodilator, antibiotics, or oxygen therapy.  The examiner also indicated that the Veteran had benign tumors or neoplasm.  As to the functional impact of the respiratory disability, the examiner indicated that the respiratory disability had moderate impairment but did not preclude sedentary work, noting that the Veteran reported employment as a house monitor at the House of the Brave for the past four months but had to quit two months prior due to the inability to climb more than one flight of stairs due to shortness of breath and becoming winded after walking five to ten minutes.

On the September 2015 VA examination, the diagnosis was emphysema, COPD, and benign neoplasm.  The respiratory condition required daily inhalational bronchodilator therapy.  The post-bronchodilator results were not recorded due to the Veteran having used bronchodilator medication and could not "hold" medication prior to testing.  FVC was 73 percent predicted, FEV-1 was 76 percent predicted, FEV-1/FVC was 80 percent predicted, and DLCO was 54 percent predicted, pre-bronchodilator.  The examiner indicated that the test result that most accurately reflected the Veteran's level of disability was FEV-1/FVC percent predicted.  The Veteran indicated that his breathing had gotten worse with any activity to include climbing stairs, walking, and weather related changes and he also experienced difficulty in cold climates.  He also reported that over one year ago he was treated for bronchitis with influenza.  Treatment consisted of oral antiviral medication and oral antibiotics.  As to the functional impact of the respiratory disability, the examiner indicated that the respiratory disability impacted the Veterans ability to ascend flight of stairs and walk long distance due to becoming lightheaded and shortness of breath.  

The above evidence reflects that a rating higher than 10 percent has not been warranted at any time during the appeal period under DC 6603.  Specifically, at no point during this period did the Veteran demonstrate a FEV-1 that was 56 to 70 percent predicted, or a FEV-1/FVC that was 56 to 70 percent, or a DLCO (SB) that was 56 to 65 percent predicted.  To the contrary, the PFT readings during this time period reflected values well above these ranges.  There was also no evidence of maximum oxygen consumption of 15 to 20ml/kg/min with cardiorespiratory limit, cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or that the respiratory disorder required outpatient oxygen therapy.  The Veteran is thus not entitled to a schedular rating higher than 10 percent under DC 6603.

In addition to DC 6603, the Board has a duty to acknowledge and consider all diagnostic codes that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  DC 6602 provides that a 60 percent rating is warranted for similar PFT readings as DC 6603, as well as for intermittent (at least three times per year) courses of systemic (oral or parenteral) corticosteroids or at least monthly visits to a physician for required care of exacerbations.  The VA examination reports to include the private and VA treatment records do not indicate that the Veteran's respiratory condition required the use of corticosteroid medications, or monthly visits to a physician.

The Veteran is not, however, entitled to a higher, 100 percent schedular rating under DC 6602.  Such a rating requires FEV-1 less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure, or daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.  Given that the Veteran has no symptom of intermittent courses of systemic corticosteroids, and there were no other symptoms warranting a rating higher than 10 since the award of service connection, a staged rating during the period on the appeal is not warranted.

As the preponderance of the evidence is against any higher schedular rating, the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Additionally, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's respiratory disability is inadequate.  A comparison between the symptomatology of the Veteran's emphysema and COPD (shortness of breath, dyspnea on exertion, and cough) noted on the December 2011 VA respiratory examination with the established criteria for disease of the trachea and bronchi shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The symptoms of the Veteran's respiratory disability are contemplated by these criteria, to include breathing difficulties both generally and as measured by pulmonary function tests.  As such, the Board need not address whether this disability caused marked interference with employment or frequent hospitalization, and referral for an extraschedular rating is not appropriate.  See 38 C.F.R. § 3.321 (b)(1); Thun v. Peake, 22 Vet App 111 (2008).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.


ORDER

Entitlement to service connection for PTSD is granted.

An increased initial disability rating for emphysema and stable pulmonary nodules (claimed as nodules/spots on lungs) in excess of 10 percent is denied.


REMAND

The Veteran asserts that the onset of his mental health problems to include PTSD, depression, and anxiety was during active service onboard the USS Caloosahatchee and has continued from that time to the present.  See October 2011 VA Form 21-4138.

As to the claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD, the Veteran has been diagnosed with depression, alcohol dependence, and generalized anxiety disorder.  Private treatment records from Bristol Hospital dated from August 2003 to May 2011 show the Veteran was admitted on multiple occasions for inpatient care with complaints of depression and suicidal ideation.  Axis I diagnoses were passive disorder and alcohol dependency; Axis II personality disorder, NOS and Axis IV depression, homelessness, poor support system, and history of alcohol dependency.  See Bristol Hospital treatment records.  Additionally, a June 2011 private treatment record from Recovery Network of Programs reflects the Veteran completed residential treatment for substance abuse treatment where he worked on coping skills for anxiety and depression.  See July 2011 Psychiatric Evaluation; August 2011 Mental Status Examination from Southwest Community Health Center.

Although the Board has granted service connection for PTSD, it is possible to separately grant service connection for both PTSD and another psychiatric disorder.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("We recognize that bipolar disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for VA to treat these separately diagnosed conditions as producing only the same disability").  On the January 2012 VA examination (for which the disability benefits questionnaire related specifically to PTSD was used), the examiner indicated that the Veteran's generalized anxiety disorder was not likely caused by his military experience, but did not provide a rationale for this conclusion.  Consequently, the examination is inadequate and a new examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  The new examination should address whether the Veteran's current psychiatric disabilities other than PTSD are related to service or caused or aggravated by the now service connected PTSD.

In addition, on the July 2012 VA respiratory examination, the Veteran indicated that he had to quit his job because of his inability to climb more than one flight of stairs due to shortness of breath.  A claim for a TDIU is deemed to have been submitted as part of any claim for a higher initial rating or an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran seeks a higher rating and there is evidence of unemployability, the issue of entitlement to a TDIU has been raised and will be remanded for initial AOJ adjudication.  Although the Veteran does not currently meet the schedular standards for eligibility for a TDIU under 38 C.F.R. § 4.16(a), 38 C.F.R. § 4.16(b) provides that such veterans are nevertheless entitled to such consideration on an extraschedular basis where appropriate.  Moreover, as the Board did not address in its extraschedular analysis in connection with the claim for a higher initial rating whether there was marked interference with employment, there is no inconsistency in remanding the issue of entitlement to a TDIU while simultaneous finding that an extraschedular rating is not warranted.  Cf. Brambley v. Principi, 17 Vet.App. 20, 24 (2003) (it is "premature for the Board to decline extraschedular consideration where the record was [ ] incomplete" on an issue relevant to the extraschedular determination, such as occupational impairment").

Accordingly, the issues of entitlement to service connection for an acquired psychiatric disability (other than PTSD) to include generalized psychiatric disorder, alcohol dependence, depression, passive disorder, and personality disorder and entitlement to a TDIU are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the etiology of any current psychiatric disorder other than PTSD, to include generalized psychiatric disorder, alcohol dependence, depression, passive disorder, and personality disorder.  The claims file should be reviewed for relevant facts and medical history.  All necessary tests should be conducted.

The examiner is asked to opine whether it is as least as likely as not (50 percent probability or more) that any current psychiatric disorder to include generalized psychiatric disorder, depression, passive disorder, and personality disorder is related to the Veteran's service, to include the verified in-service stressor involving the collision between the USS Caloosahatchee and the USS America.

The examiner should also opine whether it is as least as likely as not (50 percent probability or more) that any current psychiatric disorder, to include generalized psychiatric disorder, alcohol dependence, depression, passive disorder, and personality disorder diagnosed is either (a) caused or (b) aggravated by the Veteran's service-connected PTSD.

A comprehensive rationale should accompany any opinion provided.  The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

2.  After conducting any development deemed appropriate, adjudicate the issue of entitlement to a TDIU and readjudicate the issue of entitlement to service connection for a psychiatric disorder other than PTSD.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his attorney the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


